— Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: Defendant appeals from a judgment convicting him, after a bench trial, of five counts: single counts of aggravated sexual abuse and assault in the second degree, and three counts of the lesser included charge of kidnapping in the second degree. We have examined defendant’s claims of error and find them to be without merit. However, three convictions for the identical crime of kidnapping in the second degree are not legally permissible. We, therefore, modify the judgment by reversing the convictions of two counts of kidnapping in the second degree and vacating the sentences imposed thereon, and otherwise affirm. (Appeal from judgment of Erie County Supreme Court, Doyle, J.— kidnapping, second degree, and other offenses.) Present — Callahan, J. P., Denman, Boomer, Pine and Lawton.